Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 1 of 45 PageID 10




           Exhibit A
         Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 2 of 45 PageID 11
Filing # 111304470  E-Filed 08/05/2020 10:29:59 AM

  FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of
  pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
  Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
  for completion.)


       I.           CASE STYLE
                                            IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT,
                                             IN AND FOR ORANGE COUNTY, FLORIDA

                                                                          Case No.: _________________
                                                                          Judge: ____________________
  Hester Jordan Burkhalter, Arthur Burkhalter, Brandy Danielle Burkhalter, Airah Grace Burkhalter, Gabrielle
  Ian Burkhalter
   Plaintiff
                   vs.
  Disney Parks and experiences worldwide inc, The Walter Disney Company, Walter Chapek, Robert Iger,
  George Kalogridis, The Reedy Creek Improvement District, Wayne Schoolfield, Jane Adams, Laurence C
  Hames, Maximiano brito, Kelly Joe Mistelske, The Sherriffs Department of Orange County Florida, John W
  Mina, William Van Der Water, Orlando Police Department, Carlos Torres, Donald R Greer
  Defendant



       II.          AMOUNT OF CLAIM
                    Please indicate the estimated amount of the claim rounded to the nearest dollar $22,000,000

       III.         TYPE OF CASE        (If the case fits more than one type of case, select the most definitive category.) If the
                    most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
                    category and subcategory lines.

                                                                                  ☐     Other real property actions
               ☐ Condominium                                                    ☐ Professional malpractice
               ☐ Contracts and indebtedness                                       ☐     Malpractice – business
               ☐ Eminent domain                                                   ☐     Malpractice – medical
               ☐ Auto negligence                                                  ☐     Malpractice – other professional
               ☒ Negligence – other                                             ☐ Other
                 ☐    Business governance                                         ☐     Antitrust/Trade Regulation
                 ☐    Business torts                                              ☐     Business Transaction
                 ☐    Environmental/Toxic tort                                    ☐     Circuit Civil - Not Applicable
                 ☐    Third party indemnification                                 ☐     Constitutional challenge-statute or ordinance
                 ☐    Construction defect                                         ☐     Constitutional challenge-proposed amendment
                 ☐    Mass tort                                                   ☐     Corporate Trusts
                 ☐    Negligent security                                          ☐     Discrimination-employment or other
                 ☐    Nursing home negligence                                     ☐     Insurance claims
                 ☐    Premises liability – commercial                             ☐     Intellectual property
                 ☐    Premises liability – residential                            ☐     Libel/Slander
               ☐ Products liability                                               ☐     Shareholder derivative action
               ☐ Real Property/Mortgage foreclosure                               ☐     Securities litigation
                 ☐    Commercial foreclosure                                      ☐     Trade secrets
                 ☐    Homestead residential foreclosure                           ☐     Trust litigation
                 ☐    Non-homestead residential foreclosure
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 3 of 45 PageID 12
☐ County Civil
 ☐     Small Claims up to $8,000
 ☐     Civil
 ☐     Replevins
 ☐     Evictions
 ☐     Other civil (non-monetary)
          Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 4 of 45 PageID 13


                                                    COMPLEX BUSINESS COURT

            This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
            Administrative Order. Yes ☐ No ☒


    IV.        REMEDIES SOUGHT (check all that apply):
               ☒ Monetary;
               ☐ Non-monetary declaratory or injunctive relief;
               ☒ Punitive

    V.         NUMBER OF CAUSES OF ACTION:
                 (Specify)


               8

    VI.        IS THIS CASE A CLASS ACTION LAWSUIT?
                ☐ Yes
                ☒ No

    VII.       HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
               ☒ No
               ☐ Yes – If “yes” list all related cases by name, case number and court:




    VIII.      IS JURY TRIAL DEMANDED IN COMPLAINT?
                ☒ Yes
                ☐ No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature:      s/ michael patrick gagliardi esq.
          Attorney or party
FL Bar No.: 1002328
          (Bar number, if attorney)
                michael patrick gagliardi esq.
               (Type or print name)
     Date:      08/06/2020
         Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 5 of 45 PageID 14
Filing # 111304470  E-Filed 08/05/2020 01:50:26 PM


        Counsel to the plaintiffs:

        Ben Crump PLLC                                  and             Civil Liberty Law Firm
        122 South Calhoun Street                                        1802 North Belcher, Suite 100
        Tallahassee, Florida 32301                                      Clearwater,, Florida 33765
        Attention: Scott Carruthers, Esq.                               Attention: Michelle K. Rayner-Goolsby
        (850) 224-2020                                                  (727) 754-4002

        Cohen & Marderosian
        One Pennsylvania Plaza, Suite 1680
        New York, New York 10119
        Attention: Mark D. Marderosian, Esq.
        (212) 564-1106
                            IN THE CIRCUIT COURT, NINTH JUDICIAL CIRCUIT
                                      ORANGE COUNTY, FLORIDA
        -----------------------------------------------------------------------------x
        HESTER JORDAN BURKHALTER, ARTHUR BURKHALTER, :
        BRANDY DANIELLE BURKHALTER, AIRAH GRACE                                      :
        BURKLHALTER (a minor), and GABRIELLE IAN                                     :
        BURKHALTER (a minor),                                                        :
                                                        Plaintiffs,                  : Judge:
                                                                                     :
                                     - against -                                     : VERIFIED COMPLAINT
                                                                                     :
        THE WALT DISNEY COMPANY, DISNEY PARKS AND                                    :
        EXPERIENCES WORLDWIDE INC., ROBERT IGER and                                  :
        WALTER CHAPEK both individually and in their capacities as :
        Executive Chairman and Chief Executive Officer of the Disney                 :
        defendants; GEORGE KALOGRIDIS both individually and his :
        capacity as President of the Walt Disney World Resort; THE                   :
        REEDY CREEK IMPROVEMENT DISTRICT (“RCID”) an                                 :
        unincorporated landowner’s association; WAYNE                                :
        SCHOOLFIELD both individually and in his capacity as a                       :
        member of the RCID Supervisory board; JANE ADAMS both                        :
        individually and in her capacity as a member of the RCID                     :
        Supervisory board; LAURENCE C. HAMES both individually                       :
        and in his capacity as a member of the RCID Supervisory board; :
        MAXIMIANO BRITO both individually and in his capacity as a :
        member of the RCID Supervisory board; DONALD R. GREER                        :
        both individually and in his capacity as a member of the RCID                :
        Supervisory board; KELLY JOE MISTELSKE both individually :
        and in his capacity as Security Manager of Resorts at Walt                   :
        Disney World, THE SHERIFF’S DEPARTMENT OF ORANGE                             :
        COUNTY FLORIDA, JOHN W. MINA both individually                               :
        and in his capacity as Orange County Sheriff, WILLIAM                        :
        VAN DER WATER both individually and in his capacity                          :
        as Commander of the Orange County Sheriff’s Sector VI                        :
        Command Substation, the ORLANDO POLICE                                       :
        DEPARTMENT and CARLOS TORRES both individually                               :
        and in his capacity as a captain therein;                                    :
                                                                                     :
                                                        Defendants.                  :
        -----------------------------------------------------------------------------x




        Burkhalter/Disney (Complaint / July 29, 2020)                                                       Page 1
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 6 of 45 PageID 15




        A.     NATURE OF THE CASE
        1.       The venerable Black’s Law Dictionary defines the “police power” as a State
government’s authority, reserved thereto by the Tenth Amendment to our federal
Constitution, to exercise reasonable control over persons and property within its
jurisdiction in the interest of the general security, health, safety, morals, and welfare.
https://blacks_law.enacademic.com/37693/police_power (emphasis supplied).
        2.       This case involves an inexcusably reckless and arbitrary, indeed selectively
discriminatory, exercise of that far-reaching authority, more particularly the
extraordinary power to rob a tax-paying American citizen of her physical liberty, her
personal dignity and good name – committed by uniformed, government-deputized law
enforcement officials acting at the direction of a massive multi-national multi-billion
dollar for-profit business, whose public face has – for almost a century – been a
gregarious, affectionate cartoon mouse named “Mickey.” The irony might be funny if
defendants hadn’t so grievously injured these plaintiffs.
        3.       Defendants Disney and uniformed local law enforcement officials acting at
its direction and under its authority as a Florida landowner (all parties defendant and
their legal relationships identified more thoroughly below) arrested and detained,
processed as a narcotics felon and strip-searched a harmless, entirely blameless
American great-grandmother, whose only “crime” was her desire to lessen crippling
osteoarthritic pain with a doctor-recommended hemp-based oil, while giving her family,
including a disabled adult daughter and two adopted pre-teen children, an enjoyable
vacation at the “Disney World” entertainment complex near Orlando. The disgraceful
events that animate this lawsuit “pull back the curtain” on the casual cruelty and
unpardonable ineptitude that lie at Disney’s cold corporate heart.
        4.       The Florida Supreme Court once quoted the esteemed Sir William
Blackstone in defining the police power as “the due regulation and domestic order of
the kingdom, whereby the individuals of the state, like members of a well-governed
family, are bound to conform their general behavior to the rules of propriety, good
neighborhood, and good manners, and to be decent, industrious, and inoffensive in
their respective stations.” Hunter v. Green, 142 Fla. 104, 108, 194 So. 379, 380-81 (Div.
B 1940) (emphasis supplied). Disney’s world-famous “Magic Kingdom” most certainly
is not a sovereign state – as Blackstone understood King George III’s mid-eighteenth


Burkhalter/Disney (Complaint / July 29, 2020)                                           Page 2
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 7 of 45 PageID 16




century Great Britain in his seminal Commentaries on the Laws of England (1765) –
and visitors invited by Disney to enter its vast inland real estate and entertainment
empire remain entitled to all the same rights and privileges attendant American
citizenship and otherwise governing federal, State and local law.
        5.       Disney and its security operatives deprived the first-named plaintiff –
Hester Jordan Burkhalter – of her liberty, repeatedly assaulted and traumatized her
over a fifteen-hour episode that terrorized not only Hester, but her disabled elderly
husband, plaintiff Arthur Burkhalter, their disabled adult daughter, plaintiff Brandy
Danielle Burkhalter, and their two adopted pre-teen children, plaintiffs Airah Grace
Burkhalter (aged 10) and Gabriel Ian Burkhalter (aged 9). Brandy suffers from multiple
disabilities and requires leg braces to walk. These disabilities meant nothing to Disney.
        6.       Their shameful conduct cannot be undone and ought not be tolerated in a
civilized society, so plaintiffs now seek the only remedy governing law permits – money
damages reflecting the physical and psychic injuries inflicted on them by a venerated
American mega-company, whose security personnel and hired-gun law enforcement
agents mindlessly and callously tormented their tightknit family over a legal, locally
ubiquitous one-ounce bottle of anodyne therapeutic plant-derived oil – whose
ingredients our federal government had decriminalized over five years earlier and
which anyone in Florida could have purchased virtually anywhere in this jurisdiction
without a prescription and without legal consequence.
        7.       There are no fewer than 10 CBD dispensaries within a few miles of the
Magic Kingdom – even some apparently within the Disney-controlled Reedy Creek
Improvement District (the “RCID”) – and many more were in operation throughout
Orange and Osceola Counties when this dispute arose in mid-April 2019. Nonetheless,
Hester and her family – out-of-State tourists visiting Florida – were made to suffer.
And suffer they did.

        B. THE PARTIES
        8.       At all relevant times, plaintiff HESTER BURKHALTER was a 69-year old
North Carolina resident. Hester is mother to seven children (five adult children and two
adopted pre-teens, who also are plaintiffs herein), grandmother to eight (aged 13 to 28)




Burkhalter/Disney (Complaint / July 29, 2020)                                              Page 3
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 8 of 45 PageID 17




and great-grandmother to four (aged three to ten, none are plaintiffs here). She resides
in Hickory, North Carolina.
        9.       Hester’s husband, ARTHUR BURKHALTER, was at all relevant times a 74
year old, Hickory, North Carolina resident. At all relevant times, Art suffered from a
chronic cardiac condition, Type One Diabetes, hypertension, and other co-morbidities
that rendered him especially medically vulnerable to undue stress.
        10.      Hester and Art were accompanied by their adult daughter, BRANDY
DANIELLE BURKHALTER, who suffers from multiple disabilities, in including an
autoimmune disorder that requires her to wear leg braces to walk. Brandy is a plaintiff
herein and resides in Hickory, North Carolina.
        11.      Hester and Art also were accompanied by their ten-year old adopted son,
GABRIELLE IAN BURKHALTER at all times aged eight, and their adopted daughter
AIRAH GRACE BURKLHALTER at all relevant times aged nine. Both are plaintiffs.
Herein and reside in Hickory, North Carolina.
        12.      Defendant THE WALT DISNEY COMPANY is a diversified international
mass media and entertainment conglomerate founded in 1923. Disney is publicly
traded on the New York Stock Exchange and employs approximately 225,000 people in
30 countries. It’s a massive and hugely profitable multi-layered commercial enterprise.
For fiscal year 2019, Disney publicly reported 69.57 billion dollars ($69,570,000,000)
in gross revenue, 14.868 billion dollars ($14,868,000,000) in operating income, 11.054
billion dollars ($11,054,000,000) in net income; total equity of 193.889 billion dollars
($193,889,000,000). Its stock is a component of the storied Dow Jones Industrial
Average, the Standard and Poor’s Dow Jones 100 stock market index, it’s ranked 50th as
among the fabled Fortune 500, and in 2019 Disney boasted a total market capitalization
in excess of 118 billion dollars ($118,000,000,000). Hyperlink to Disney’s 2019
Earnings: https://thewaltdisneycompany.com/the-walt-disney-company-reports-
fourth-quarter-and-full-year-earnings-for-fiscal-2019/.
        13.      Notwithstanding its immense corporate wealth, upon information and
belief, Disney has lobbied President Trump and Congress for billions more in taxpayer
dollars to offset losses it expects that it might incur during the Covid-19 viral pandemic
currently confronting us (the “Covid-19 pandemic”); taxpayer assistance Disney
assuredly will receive as among America’s most renowned corporate crown jewels. No


Burkhalter/Disney (Complaint / July 29, 2020)                                         Page 4
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 9 of 45 PageID 18




doubt Disney has lobbyists prowling the State House in Tallahassee as well. Not content
with receiving tens-of-billions of the average American’s after-tax discretionary
entertainment and travel dollars, Disney now demands billions more in tax dollars
under the federal Coronavirus Aid, Relief and Economic Security (CARES) Act, tax
proceeds paid by the same loyal Disney patrons; corporate welfare for among the most
profitable companies on the planet, which had almost 14.5 billion dollars
($14,500,000,000) in cash-on-hand (cash deposits and other readily liquid assets at
financial institutions) in March 2020 as the pandemic began to peak, according to
public filings, which reflects an exceedingly robust 41.86 percent (41.86%) increase over
the prior fiscal year. https://www.macrotrends.net/stocks/charts/DIS/disney/cash-on-
hand. Mickey is the proverbial “mouse that roared,” but clearly isn’t above feigning
financial hardship to inflate its bottom line.
        14.      Just as widespread economic hardship precipitated by the Covid-19
pandemic began to peak in mid-April 2020, this self-professed model of our American
“family values” furloughed over 100,000 employees without pay, while continuing to
pay multi-million dollar compensation packages to its top executives, including bonuses
connected to entertainment operations that have been effectively moth-balled by the
Covid-19 pandemic. Disney is our State’s largest “single site” employer with about
75,000 “cast members” in Florida.
        15.      Notably, Disney reportedly furloughed those and other rank-and-file
employees to “save” itself five-hundred million dollars in labor costs ($500,000,000)
each month. Hyperlink: https://www.nbcnews.com/news/us-news/disney-furloughs-
100-000-theme-park-hotel-workers-amid-coronavirus-n1188236. That’s a startling
admission that Disney views its devoted employees as inanimate ledger entries – not
human beings – which somehow justified depriving them of a wage at among the most
economically vulnerable moments in America’s history; an irony Disney’s executive
suite no doubt popped champagne to celebrate while cutting themselves multi-million
dollar bonus checks. Many such furloughed rank-and-file Disney employees likely now
rely on public assistance paid by already beleaguered federal, State and local
governments costing – once again – boosting Disney’s corporate bottom-line with more
taxpayer dollars designed to shield it from pandemic-driven, and otherwise exaggerated
market forces.


Burkhalter/Disney (Complaint / July 29, 2020)                                          Page 5
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 10 of 45 PageID 19




         16.      Defendant DISNEY PARKS AND EXPERIENCES WORLDWIDE INC.
 (“Disney Parks”) is a wholly-owned subsidiary of the Walt Disney Company formed in
 1971 and is headquartered at Lake Buena Vista in Orange County, Florida. It operates
 entertainment park facilities here in Florida (Walt Disney World, opened in 1971), in
 California (Disneyland, opened in 1955), France (Disneyland Paris, opened in 1992),
 Japan (the Tokyo Disney Resort, opened in 1983 and Tokyo DisneySea, opened in
 2001), Hong Kong (the Hong Kong Disneyland Resort, opened in 2005), and on the
 mainland of the Marxist-Leninist People’s Republic of China (the Shanghai Disney
 Resort, opened in 2016), and in Taiwan (LeoFoo Village Theme Park, opened in 1985).
         17.      Defendant ROBERT IGER at all relevant times functioned as Disney’s
 chief executive officer until late February 2020, when he was replaced by defendant
 WALTER CHAPEK. Upon information and belief, Iger received at least 47.5 million
 dollars ($47,500,000) compensation in fiscal 2019 and was retained as the company’s
 Executive Chairman after he stepped down as Disney’s CEO. Notably, Iger collected
 65.6 million dollars in compensation during fiscal 2018. The aggregate compensatory
 damages Hester seeks here amount to far less than ten percent (10%) of a single Disney
 chief executive’s annual compensation.
         18.      Defendant WALTER CHAPEK has functioned as Disney’s chief executive
 officer since Iger’s November 2019 departure. His Disney-published bio-page professes
 that Mr. Chapek’s “guest-centric approach focuses on ensuring that every aspect of an
 experience is uniquely Disney and exceeds guest expectations.” (emphasis supplied).
 Plaintiffs’ experience certainly was “uniquely Disney” in that it reflected the company’s
 uniquely destructive indifference to the suffering and reputation of its middle class
 patrons – echoing, perhaps, its manifest affection for repressive mainland China where
 it succumbed to the controlling one-party National People’s Congress, giving autocratic
 Beijing authority to control everything from Disneyland Shanghai’s admission prices to
 its exhibit content, while paying the notoriously corrupt Chinese regime a large share of
 the revenue. Disney: self-professed paragon of our American Values. Hyperlink:
 https://www.nytimes.com/2016/06/15/business/international/china-disney.html. No
 doubt Disney will capitulate to similar demands vis-à-vis the Hong Kong Disneyland
 Resort when the so-called “Peoples Republic” completes its illegal military and political
 domination of the previously semi-autonomous Hong Kong.


 Burkhalter/Disney (Complaint / July 29, 2020)                                           Page 6
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 11 of 45 PageID 20




         19.      In our view, Disney’s incomprehensibly reckless decision to reopen Disney
 World – even to reduced guest capacity – in the midst of a raging viral pandemic, while
 Florida continues to rack-up record-breaking virus-related hospitalizations and deaths
 daily, best illustrates its true priority – shareholder value; not guest safety or competent
 security personnel acting under clear and current protocols. Corporate Disney clearly
 has forgotten what young Walt Disney himself learned the hard way when he narrowly
 survived the so-called 1918 Spanish Flu Epidemic. Between March 1918 through
 summer 1919, that epidemic killed between 50 and 100 million people worldwide
 starting near the close of the First World War. Disney contracted the deadly virus while
 training near Chicago for a volunteer stint in the American Ambulance Corps – then a
 division of the Red Cross. Walt convalesced at home, while several dear friends
 succumbed to the virus at overwhelmed area hospitals. Upon returning to the United
 States after nearly a year in France helping to combat the virus as a battered Europe
 began its lengthy post-war recovery, Walt committed himself and his nascent studio’s
 resources to that effort. He dedicated his resources to a country and people in need.
 HyperLink:
 https://www.mouseplanet.com/12624/How_Young_Walt_Disney_Almost_Died_Duri
 ng_a_Pandemic.
         20.      Where’s that Disney now? Rather than help combat the deadly Covid-19
 Pandemic, the selfless Walt Disney’s corporate namesake remains determined to cash-
 in, despite the inescapable reality that: (1) Americans who flock to Disney World from
 every corner of our nation will exchange and contract the virus before returning home to
 infect others in every population center, every suburban community, every rural hamlet
 in the country; and (2) those millions of foreign tourists who flock to Disney World
 annually will bring the deadly virus back to their home countries and thereby exacerbate
 a pandemic that already has infected over 16 million people worldwide and killed almost
 650,000. Disney seems disconcertingly content to turn its hugely popular theme park
 facilities into gigantic petri dishes for a voracious and deadly pathogen spreading like
 wildfire in a uniquely vulnerable world. Every moment Disney operates it functions as a
 super-spreader event on steroids.
         21.      Then again, it’s all about money and status at Disney. Plaintiffs doubt
 that Disney would have accosted, detained, defamed, and emotionally brutalized them if


 Burkhalter/Disney (Complaint / July 29, 2020)                                          Page 7
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 12 of 45 PageID 21




 they’d been wealthy enough to spend thousands on lavish guest rooms in a posh Disney
 resort hotel property – rather than sleeping and dining in their recreational vehicle
 docked in a self-service campground elsewhere on Disney property – and/or had they
 presented “special treatment” VIP passes at the entrance gate, which are affordable only
 to the very well-heeled Disney patron. Such passes cost between $425-$750 each hour
 and often require a six-hour minimum purchase; bringing their total daily cost to
 between $2,550-$4,500, excluding gratuities. Money talks and it speaks with special
 fluency in Disney’s Kingdom, where only the wealthy can afford to be treated as “Very
 Important Persons.”
         22.      Defendant GEORGE KALOGRIDIS both individually and his capacity as
 President of the Walt Disney World Resort. Defendant Kalogridis was at all relevant
 times President of the Walt Disney World Resort, but upon information and belief, in
 November 2019, he was elevated to the presidency of Disney’s Segment Development
 and Enrichment for Disney Parks, Experiences, and Products.
         23.      Defendant KELLY JOE MISTELSKE serves as security manager of resorts
 at Walt Disney World. On internet business networking site Linked-In®, Mistelske
 describes himself as “responsible for all aspects related to security in eleven (11) Walt
 Disney World Resorts and Disney’s Skyliner [Disney World’s elevated gondola transport
 system].” He holds a Class D “unarmed security officer’s” license (no. D 2605212) issued
 by the Florida Department of Agriculture and Human Services. Based on his own
 description, Mistelske was at all relevant times personally responsible for ensuring that
 Disney and its security contractors were properly trained and equipped to execute their
 role without harming members of the public or otherwise placing them at undue risk.
         24.      To avoid confusion and because their tort-based liability is joint and
 several, defendants THE WALT DISNEY COMPANY, DISNEY PARKS AND
 EXPERIENCES WORLDWIDE INC., IGER, CHAPEK, KALOGRIDIS, and MISTELSKE
 will be referred to collectively as “Disney.”
         25.      Disney is no ordinary commercial enterprise. Its central Florida real
 estate empire was originally conceived and marketed as “Disney World,” but its original
 official name was, and remains, the “Reedy Creek Improvement District” formed as a
 quasi-municipal unincorporated landowner’s association. According to its website, “the
 Reedy Creek Improvement District is a ‘progressive’ form of government, created in


 Burkhalter/Disney (Complaint / July 29, 2020)                                             Page 8
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 13 of 45 PageID 22




 1967 by a special Act of the Florida Legislature [reputedly at the personal request of the
 iconic Walt Disney himself], the purpose of which was to support and administer
 economic development and tourism within District boundaries.” Hyperlink to RCID
 Profile: https://jobs.boaf.net/profile/reedy-creek-improvement-district/1401485/
 [bracketed language supplied] and https://www.rcid.org. With administrative offices
 located on Hotel Plaza Boulevard in Lake Buena Vista, the current incarnation of the
 RCID encompasses over 25,000 acres (almost 50 square miles) in both Orange County
 (18,800 acres) and Osceola County (6,200 acres), and serves just 19 landowners,
 including Disney, its wholly-owned affiliates, and each of the five RCID supervisory
 board members, whose requisite qualifications include nominal RCID land ownership.
         26.      To call Disney’s massive 1967 land purchase a “sweetheart deal” doesn’t
 begin to capture the opaque legal processes, “back room dealing” and extraordinary
 legislative influence by which Disney acquired and developed the RCID. But that
 legendary Florida real estate grab also is for another time.
         27.      The RCID operates under a special Charter and pursuant to Chapter 189 of
 the Florida Statutes, The Uniform Special Districts Accountability Act. Hyperlink to
 RCID Charter: https://www.rcid.org/wp-content/uploads/2015/10/RCID-Charter.pdf.;
 hyperlink to RCID audited financial statement for fiscal year ending September 30,
 2015: https://www.rcid.org/wp-content/uploads/2016/05/2015-RCID-Annual-
 Financial-Report.pdf. Notably, the RCID’s fiscal year ends on September 29 – the day
 after that of its de facto parent company and/or de jure alter ego – Disney.
         28.      The RCID is controlled by a five-person supervisory board over whose
 elections Disney maintains effective control as the RCID’s largest landowner by far.
 Though theoretically a democratically elected body, its board elections are seldom
 contested and, practically speaking, Disney appoints company-friendly persons to every
 RCID board seat.
         29.      Plaintiffs have named defendant WAYNE SCHOOLFIELD both
 individually and in his capacity as a supervisor on the RCID board. Upon information
 and belief, defendant Schoolfield owns and operates non-party “Schoolfield Properties
 Inc.,” which describes itself on business networking site Linked-In® as “one of the Top
 Ten Commercial Real Estate Leasing and Sales Developers in the Central Florida
 Area[.]” Hyperlink: https://www.linkedin.com/in/schoolfield-properties-inc-63a5781a.


 Burkhalter/Disney (Complaint / July 29, 2020)                                           Page 9
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 14 of 45 PageID 23




 Given Florida’s storied real estate sector, that’s a bold claim, but Schoolfield’s
 professional expertise and business network no doubt serve Disney well.
         30.      Plaintiffs have named defendant JANE ADAMS both individually and in
 her capacity as a supervisor on the RCID board. Upon information and belief,
 defendant Adams also is employed directly by Disney’s as its vice president for
 government relations and also serves as vice president for university relations at the
 University of Florida.
         31.      Plaintiffs have named defendant LAURENCE C. HAMES both individually
 and in his capacity as a supervisor on the RCID board. Upon information and belief,
 defendant Hames is a Florida-barred attorney conducting a general commercial practice
 in the Orlando area, who describes his firm on business networking site Linked-In® as
 specializing in “tax planning, wealth preservation, family owned businesses, estate and
 business planning, business formations and venture structuring.” Hyperlink:
 https://www.linkedin.com/in/laurence-hames-a8467512. Upon information and belief,
 defendant Hames “inherited” his board seat from his late father, Sun Bank NA banker
 Clifford M. Hames, who personally worked with Walt and Roy Disney as they assembled
 their unique piece of Florida in the 1960s.
         32.      Plaintiffs have named defendant MAXIMIANO BRITO both individually
 and in his capacity as a supervisor on the RCID board member. Upon information and
 belief, defendant Brito is a registered architect. He is a principal at Rhodes & Brito
 Architects, an architecture and design firm located in Orlando, Florida. Hyperlink:
 https://www.linkedin.com/in/maximiano-brito-b1b766a
         33.      Plaintiffs have named defendant DONALD R. GREER both individually
 and in his capacity as a supervisor on the RCID board. Upon information and belief,
 defendant Greer serves as President of the RCID board. Among other powers typical of
 a municipality or other sovereign governmental entity, the District’s Disney-dominated
 governing supervisory board:
                  a. controls zoning and building codes within the huge RCID;
                  b. is empowered to seek tax-exempt lines-of-credit and to issue tax-free
                      bonds, whose benefits redound to Disney, while their costs are foisted
                      upon Florida’s taxpayers;



 Burkhalter/Disney (Complaint / July 29, 2020)                                            Page 10
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 15 of 45 PageID 24




                  c. operates its own emergency services, law enforcement, and even a
                      limited jurisdiction municipal court system (Reedy Creek Courts);
                  d. enjoys the power to engage in virtually unregulated use of experimental
                      technologies; and
                  e. oversees all municipal services on the Disney property, including
                      utilities, traffic signals, zoning, planning, building code compliance,
                      fire protection and even pest control. According to its Comprehensive
                      Plan 2020 (adopted July 2010): “The Reedy Creek Improvement
                      District was created by the Florida Legislature in 1967. It is
                      coterminous with, and is intended to provide a full range of
                      governmental and proprietary services for, Walt Disney World Resort.”
         34.      It couldn’t be clearer that RCID was formed to serve Disney, its
 operational and developmental agenda. Hyperlink to RCID Comprehensive Plan 2020:
 https://www.rcid.org/wp-content/uploads/2015/06/2020_Comprehensive_Plan.pdf.
 As a legal matter in this factual context, Disney and RCID are legally co-extensive and,
 therefore, jointly and severally liable to these plaintiffs. RCID’s tortious acts and
 failures-to-act (culpable omissions) vis-à-vis facility security are Disney’s acts and
 omissions as well. Even when given benefit of the Business Judgment Rule, under
 governing law RCID’s supervisory board, individual defendants Schoolfield, Adams,
 Hames, Brito and Greer are liable to plaintiffs in negligence at least. Their corporate
 mandate explicitly includes overseeing the RCID (and, therefore, Disney’s) law
 enforcement and security apparatus; the RCID supervisory board functions literally as
 the gatekeeper to Disney’s Magic Kingdom. Each board member owed a direct duty to
 Disney’s business invitees, therefore, to ensure that its chosen security personnel were
 properly trained and equipped with a legally current protocol that empowered them to
 execute their intended role(s) without harming those invitees or otherwise placing them
 at undue risk. In our view – that is the very least a citizen should expect of a police
 officer or other law enforcement personnel, whether public or private.
         35.      To avoid confusion and because their tort-based liability is joint and
 several, defendants RCID, SCHOOLFIELD, ADAMS, HAMES, BRITO, and GREER will
 be referred to herein collectively as “the RCID.”



 Burkhalter/Disney (Complaint / July 29, 2020)                                             Page 11
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 16 of 45 PageID 25




         36.      Upon information and belief, Disney and/or the RCID have a contractual
 relationship with Defendant THE SHERIFF’S DEPARTMENT OF ORANGE COUNTY
 FLORIDA (the “Sheriff’s Department”), whose deputies perform security work in
 uniform at – among other places – Disney World’s various entrance gates.
         37.      In fact, the Sheriff’s Department is so integrally involved in conducting
  security operations at Disney that it maintains a dedicated command substation at
  2700 Village Services Trail in Lake Buena Vista – inside Disney’s sprawling compound.
  As a practical matter, the Department’s Lake Buena Vista Command Substation
  functions as Disney’s private security service within the RCID. Defendant Captain
  William Van Der Water commands that substation, which “lies solely within the
  borders of the Walt Disney properties.” Hyperlink to Sector VI Command substation
  website: https://www.ocso.com/Services/Operational-Services/Uniform-Patrol-
  Division/Sector-VI. Captain Van Der Water’s command encompasses all Walt
  Disney World theme parks and the Disney Springs Entertainment Complex. In that
  capacity, it was among his duties to ensure that personnel under his command were
  properly trained and equipped to execute their duties without harming members of the
  public or otherwise placing them at undue risk.
         38.      Defendant JOHN W. MINA was acting as the Sheriff of Orange County
  (collectively “The Sheriff’s Department”), Florida at all times relevant to this
  Complaint. In that capacity, it was among Mina’s duties to ensure that his deputies
  were properly trained and equipped to execute their law enforcement role without
  harming members of the public or otherwise placing them at undue risk.
         39.      To avoid confusion and because their tort-based liability is joint and
 several, defendants THE SHERIFF’S DEPARTMENT, VAN DER WATER, JOHN W.
 MINA shall hereinafter be referred to collectively as the Sheriff’s Department.
         40.      Defendant CARLOS TORRES was at all relevant times a captain within
  defendant THE ORLANDO POLICE DEPARTMENT and shall hereinafter be referred
  to collectively as The Orlando Police.

         C. HEMP versus MARIJUANA
         41.      There’s broad-based scientific illiteracy in this country regarding the
 differences between Hemp and Marijuana, CBD and THC. The cannabis species has


 Burkhalter/Disney (Complaint / July 29, 2020)                                              Page 12
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 17 of 45 PageID 26




 two divergent cultivars: (1) marijuana (incl. subspecies cannabis Sativa [Linneaeus],
 cannabis Indica [Lamarck], and cannabis Ruderalis [Janischewsky] – all contain the
 psychoactive cannabinoid “Delta-9 tetrahydrocannabinol” (THC), which derives from
 the precursor tetrahydrocannabinolic acid (THCA), an otherwise non-psychoactive
 compound found in the trichomes of living cannabis plants (small “hairs” on or other
 outgrowths from the plant’s epidermis). Its gradual heat-driven decarboxylation (the
 process by which molecules shed the acid radical COOH [carboxylic acid]) through the
 plant’s growth cycle; post-harvest drying and/or heating the dry biomass converts non-
 psychoactive THCA into psychoactive THC. That’s marijuana; where in sharp contrast,
 this case involves what is essentially vegetable oil produced from industrial hemp – not
 marijuana, which oil is rich in the non-psychoactive cannabinoid “cannabidiol” (CBD),
 whose THC content is trivial in our government’s view or (as here) non-existent.1
         42.      Legally and in practice, the marijuana and hemp cannabis cultivars are
 distinguished almost exclusively by how much of a given volume of their dried biomass
 is comprised of the aromatic terpenoid THC lipid in its crystalline form, expressed as a
 percentage of its weight. Under federal law since 2014, any industrial hemp biomass
 with a THC content of three percent or less (≤0.030%) is not “marijuana” under
 supreme federal law and, consequently, not a “Controlled Substance” and, therefore,
 legal to possess. Disney and its third-party security staff, although the latter are
 ostensibly “law enforcement” officers deputized and thereby vested with broad police
 powers and situational discretion, by their outrageous conduct vis-à-vis these plaintiffs,
 demonstrated they don’t know the difference between Marijuana and Hemp, between
 THC and CBD, or governing law pertaining to either. Those sworn to uphold our laws
 necessarily must understand basic principles in order to fulfill their sacred oaths and
 their willful ignorance in this case proved especially destructive.



 1        The decades long politically driven inclusion of industrial hemp on the United States Food and
 Drug Administration’s List of Controlled Substances prohibited extensive peer reviewed domestic
 scientific research to validate the health claims that many CBD-boosters make. Since its delisting in 2014,
 however, private and public research have exploded on – among other potentially therapeutic
 cannabinoids present in hemp – CBD, which has produced an impressive body of anecdotal evidence
 suggesting that it functions much as a topical non-steroidal anti-inflammatory and offers similar benefits
 if ingested daily as a nutritional supplement, it’s also believed to reduce anxiety and to function as a sleep-
 aid. In this matter, Hester used THC-free CBD-infused oil at her doctor’s direction to help alleviate pain,
 often debilitating pain, in her osteoarthritic knees.


 Burkhalter/Disney (Complaint / July 29, 2020)                                                           Page 13
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 18 of 45 PageID 27




         43.      Hemp is not marijuana and industrial hemp-derived CBD doesn’t come
 from marijuana. As explained more thoroughly elsewhere in this pleading, unlike
 marijuana, which is hemp’s genetic cousin in the cannabis family, “industrial hemp” as
 defined by the 2014 and 2018 federal Farm Bills must contain three percent or less
 (≤0.030%) THC by weight/volume – that culturally freighted chemical compound
 affects the central nervous system when ingested and remains a Schedule I Controlled
 Substance under federal law; some modern high-potency marijuana cultivars contain
 more than thirty percent (30%) by weight of the THC lipid in its crystalline form.
         44.      The hemp-derived CBD Oil in Hester’s possession contained zero THC –
 none – according to its packaging and label, which decisive fact was borne-out when the
 Sheriff’s Department first tested it. For clarity, Hester’s CBD could have contained three
 percent (0.03%) THC by weight and still have been legal to possess under federal law.
 Unfortunately, as explained more thoroughly below, the inherently flawed field tests
 employed by the defendants couldn’t make a discernible chromatic-spectral distinction
 between THC and CBD, which almost certainly occurred here on the second, wholly
 unwarranted test undertaken by the Sheriff’s Department, much less detect precisely
 how much (if any) THC was actually present in a given test sample.
         45.      CBD-infused products have proliferated the domestic market in every
 American State, including Florida, since the federal government delisted the “Industrial
 Hemp” cultivar of the cannabis species in the 2014 Farm Bill (formerly the Federal
 Agriculture Reform and Risk Management Act of 2013). Recent trend-based
 consumption modelling studies project that CBD-infused products will be a 22 billion
 dollar ($22,000,000,000) national market in calendar year 2020.
         46.      Hester Burkhalter purchased no CBD in Florida, but she certainly could
 have done so freely and just outside Disney’s gates. Plaintiffs passed dozens of CBD
 sellers on their 10-hour drive to the Magic Kingdom, especially once they reached
 Florida. For at least five (5) years before Burkhalter and her family came to Florida in
 April 2019 and ever since, including when defendants arrested and detained Hester, full
 spectrum CBD and CBD-infused products have been widely available to every resident
 Floridian and tourist throughout the State both at brick-and-mortar stores (from Drug
 Stores and dedicated dispensaries to health food and nutritional supplement retailers)



 Burkhalter/Disney (Complaint / July 29, 2020)                                        Page 14
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 19 of 45 PageID 28




 and through unregulated internet sales. Defendants surely knew this incontrovertible
 fact. Pharmaceutical data aggregator and prescription drug discount broker Towers
 Administrators LLC d/b/a Singlecare administrators/Singlecare Services LLC has
 reported that in 2019 CBD sales in Florida alone accounted for almost thirty percent
 (30%) of the entire country’s one-billion dollars ($1,000,000,000) in total CBD sales at
 291 million dollars ($291,000,000). Hyperlink:
 https://www.singlecare.com/blog/news/cbd-statistics/.
         47.      To better understand that market’s scale in comparison to other common
 agricultural commodities grown here, these statistics show that CBD generates in-State
 revenue at twice the value of all grapefruits grown in Florida in 2019 and twice the value
 of all “field crops” cultivated in-State annually (i.e., defined by Florida’s Agriculture
 Department as “corn, cotton, cottonseed, hay, peanuts, soybeans and wheat”).
 Hyperlink: https://www.fdacs.gov/Agriculture-Industry/Florida-Agriculture-Overview-
 and-Statistics.
         48.      More important to present purposes, about seventy-five percent (75%) of
 those sales occurred at CBD dispensaries or other brick-and-mortar retail locations – all
 subject to warrantless physical inspection and other local law enforcement investigative
 activity. But few such investigations have occurred, upon information and belief.
 Apparently, defendants deem CBD worthy of a felony arrest only when possessed by
 elderly, disabled visitors to Florida, while Florida’s corporate and human citizens
 remain free to sell, buy and consume CBD-based products without legal consequence or
 even police scrutiny in what’s clearly become a thriving regional market.
         49.      Such discriminatory, selective prosecution of a non-Florida resident
 should concern Florida’s State government in Tallahassee, Orange County
 administrators, the RCID and most especially Disney itself. We expect discovery to
 reveal that very, very few Orange County residents – if any at all – have been arrested,
 charged with a narcotics felony, strip-searched and jailed by the Sheriff’s Department,
 for possession of a hemp-derived CBD-infused consumer product purchased over-the-
 counter at a local drug store or anywhere else in this jurisdiction.

         D. ALLEGATIONS COMMON TO ALL CLAIMS




 Burkhalter/Disney (Complaint / July 29, 2020)                                           Page 15
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 20 of 45 PageID 29




         50.      Like any loving grandparents, the Burkhalters cherish their children and
 grandchildren and, although they have limited financial resources, they wished to treat
 their disabled adult daughter, Brandy, and two youngest kids, Airah and Gabrielle, to a
 special vacation at the sprawling Disney World entertainment complex in Florida’s
 Orange and Osceola Counties; a trip that everyone would remember fondly as Hester
 and Arthur reached their twilight years.
         51.      These hardworking middle class Americans scrimped and saved for over
 two years to purchase the excursion and for enough cash to cover the considerable
 incidental costs they would necessarily incur over a multi-day stay in a campground
 inside the Disney World complex, including but not limited to food, gasoline for their
 family’s recreational vehicle, souvenirs, expensive admissions passes to Disney’s various
 facilities and other expenses. The only souvenir Hester received was a mortifying body
 cavity search and over 15 tortuous hours in police custody.
         52.      Plaintiffs began their trip on April 12, 2019 in their recreational vehicle,
 which encountered mechanical problems in South Carolina. Despite this unanticipated
 expense, Hester and Art paid to have their vehicle repaired and recommenced their
 long-awaited vacation trip to Disney the following day.
         53.      Plaintiffs arrived in Florida on April 13, registered at Disney and parked
 their recreational vehicle in its Fort Wilderness Campground at Lake Buena Vista. After
 sleeping that night in the Campground, plaintiffs awoke bright and early on April 14,
 2019. Hester’s children were so excited to begin their long-anticipated Disney
 adventure that they departed immediately for Epcot Center and Disney’s Hollywood
 Studios in Bay Lake. They attempted to visit Disney’s Animal Kingdom the same day,
 but heavy rain prevented them.
         54.      Throughout the period detailed in this pleading, Hester was carrying a one
 ounce bottle of CBD oil in her purse, but didn’t use any that morning as her doctor had
 administered two Gelsyn-3 injections (a hyaluronic acid-based joint lubricant) into her
 knees shortly before plaintiffs began their trip to Florida in order to help manage
 chronic pain attributable to her advanced osteoarthritis. Disney security did not search
 her purse at Epcot’s entrance or elsewhere on that first day.




 Burkhalter/Disney (Complaint / July 29, 2020)                                             Page 16
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 21 of 45 PageID 30




         55.      After a day at Epcot, plaintiffs returned to their recreational vehicle parked
 in the Fort Wilderness Campground. They awoke the following morning, departed for
 the “Magic Kingdom” and arrived at the entrance pavilion between 8:30 and 9:00am.
         56.      Once at the checkpoint, Disney security personnel demanded that Hester
 empty her purse. As she complied, Disney security personnel separated Hester from her
 husband and children. Hester had dutifully complied by emptying the entire contents of
 her purse onto a folding table at the checkpoint when a Disney security officer asked her
 what a small dropper bottle contained – even though it was clearly marked as
 containing exclusively CBD Oil with zero percent (0.0%) THC. Contrary to law
 enforcement accounts contained in print media, Burkhalter did not refuse to answer
 when asked whether her CBD oil contained THC – she said that she didn’t know.
 Moreover, the bottle in question bears a clear label indicating zero THC.
         57.      Nonetheless, a Sheriff’s Deputy – acting as Disney’s paid security officer –
 elected to conduct a THC field test on the contents of the bottle. As conclusively
 demonstrated by a video recorded on a Sheriff Deputy’s body-camera (Hyperlink:
 https://www.mynews13.com/fl/orlando/news/2019/05/24/disney-world-cbd-oil-
 arrest-body-camera-video), that THC field test indicated – correctly – that Hester’s CBD
 oil contained zero THC. In the subject video, Deputies conducting said test are heard to
 say [segment time-stamp 30-45 seconds]:

               “If we test it and it doesn’t test positive for THC then she can have
               it back.”

         And just seconds later, when that test came back negative for THC, the same
 deputies openly concluded and are clearly heard to tell Hester:

               “This does not contain THC, it’s not criminal, it’s not criminal to
               have that.”

         58.      While braving this conspicuous and very public intrusion into her
 federally-protected private medical information, Hester and her husband witnessed
 other Disney patrons as they passed into the Park, in their thousands, staring at them
 under Police guard as though they were common street criminals. Before arriving,


 Burkhalter/Disney (Complaint / July 29, 2020)                                            Page 17
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 22 of 45 PageID 31




 Hester had purchased breakfast for her family, but this unanticipated interruption
 prevented them from eating.
         59.      At one point after administration of the first THC field test, Hester’s knees
 hurt so badly from her lengthy standing detention that she asked permission to sit on a
 nearby bench. While seated there in the presence of her worried family, Sheriff’s
 Deputies deployed a drug-sniffing dog on them, further compounding their distress and
 public humiliation. The officer then searched Hester’s purse again and questioned why
 she had $1,600 in cash – as though Hester must have been a drug dealer in order to
 explain having so much cash in her possession. Though she needn’t have done do,
 Hester explained to the Deputy that it was money they had saved for their trip.
         60.      It was then that Sheriff’s Deputies – without probable cause or even
 reasonable suspicion (both dispelled conclusively by a first, negative field test)
 inexplicably administered a second field test, which indicated incorrectly that THC was
 present in her CBD Oil. The Deputy’s written characterization of the THC content as
 “hashish” was inane. Hashish, as every deputized law enforcement officer surely knows
 or should know, is a highly concentrated THC resin that bears no resemblance
 whatsoever to Hester’s harmless honey-colored therapeutic CBD Oil. Hyperlink:
 https://streetdrugs.org/hashish/. But those Deputies nonetheless placed Hester under
 arrest for a narcotics felony they described in their incident report as hashish
 possession, which was patently false according to their own testing protocol.
         61.      Once it became apparent that Hester would be placed under arrest, she
 distributed a belated breakfast to her worried family and handed her husband the cash
 they’d worked so hard to save for expenses on their once-in-a-lifetime Disney vacation.
 But Sheriff’s Deputies denied Hester’s husband and children entrance to the Magic
 Kingdom, abruptly labeled them illegal “trespassers,” and directed them to return to
 their recreational vehicle and to vacate Disney property immediately, without Hester.
         62.      Once Hester’s husband and children departed, another Sheriff’s Deputy
 employed by Disney escorted Hester to a police vehicle, where she was handcuffed
 behind her back in full view of a busload of her fellow tourists arriving at the park
 entrance. As the Deputies handcuffed Hester, a Disney employee commented to the
 officer “be careful you have a thousand eyes on you.” Hester was instructed to get into



 Burkhalter/Disney (Complaint / July 29, 2020)                                           Page 18
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 23 of 45 PageID 32




 the back seat, but retorted that she would become ill if required to do so. Her concerns
 were ignored, and Hester was placed in the backseat alongside a handcuffed adult male.
         63.      Just as she’d told the Deputy she would, Hester promptly suffered a mild
 panic attack, it was already over 85 degrees with high humidity and there was no air
 conditioning in the rear seat, and she felt unable to breathe. After she pleaded with a
 deputy, Hester was permitted to exit the backseat of the vehicle and immediately began
 to vomit. The Sheriff’s Department edited her distress and panic-induced illness out of
 the video that it released.
         64.      Unconcerned for her welfare, the Deputy instructed Hester to get back into
 the vehicle, she replied that she couldn’t and asked for an ambulance. Shockingly, the
 deputy denied Hester the medical assistance she requested. This interaction, too, was
 edited out of the video released by the Sheriff’s Department. Finally, after Hester
 reiterated her need for emergency medical treatment, the Sheriff’s Deputies refused
 again to call an ambulance, but permitted her to sit in the front seat of their vehicle,
 where she required their assistance to lift her leg into the cabin.
         65.      Once they arrived at the Sheriff’s Station, Hester was escorted by armed
 officers into a booking area, where criminal “mug shots” were taken of her. At this
 juncture, her arthritic legs were so painful that Hester could barely ascend the low
 platform on which she was required to stand for her criminal processing. Shortly
 thereafter, Hester was escorted into an adjacent room, where she was instructed by
 other officers to strip naked and to “bend over” for a body cavity search. And again, her
 advanced arthritis made it extremely difficult and painful for Hester to comply – but she
 did her best. The officers seized her clothes and gave her jail-issued clothing to cover
 her naked, aching body. Hester was then escorted to a metal bench where she was left
 to sit, until a female Deputy finally took a moment to ask her whether she knew what
 was happening. Hester doesn’t recall precisely how she responded, but does remember
 a surreal sense of shock at the seemingly interminable ordeal she’d endured.
         66.      That deputy also asked whether Hester had someone to call in order to
 arrange bail, since her criminal processing was largely completed and a decision,
 apparently, had been made that an arthritic great-grandmother posed no immediate
 threat to the community. The deputy called Art, who was hysterical and so upset that he
 couldn’t bring himself to speak with his wife. The deputy wasn’t able to communicate


 Burkhalter/Disney (Complaint / July 29, 2020)                                          Page 19
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 24 of 45 PageID 33




 effectively with Art, because he was so distressed and so she asked Hester for an
 alternative telephone number to call. So, Hester gave the Deputy her adult son’s
 number in North Carolina. During that conversation, Hester overheard the departing
 Deputy relate to the incoming Deputy her concern that Art sounded like he might have a
 heart attack. This disturbing observation only exacerbated Hester’s own distress.
         67.      In a single and welcome moment of common decency, the female Deputy
 kept Hester under guard in the same room, rather than placing her in a holding cell.
 The same Deputy related to Hester’s son the information necessary to secure a bail
 bondsman and, before she departed at the end of her shift, encouraged the incoming
 Deputy not to place Hester in a holding cell. Hester was thankful for that Deputy’s
 humanity – humanity utterly absent elsewhere at Disney and among its functionaries.
 Hester hadn’t eaten all day and needed to use the bathroom facilities, which were so
 foul-smelling and filthy that she couldn’t enter without becoming physically ill again. So
 she reluctantly abstained.
         68.      Her adult son in North Carolina (not a party here) arranged bail with a
 local bondsman. Hester remembers being processed-out and released from custody at
 around midnight – approximately 15 hours after her ordeal began – when her deeply
 distressed husband, Art, disabled adult daughter Brandy, and minor children, Gabriel
 and Airah, arrived to fetch her. Art informed her that they’d been expelled from Disney
 property as “trespassers” and couldn’t return to the campground to sleep or anywhere
 else in the RCID, but he had located another campground at some distance. They took
 some food at a 24-hour McDonald’s – Hester’s first meager meal of a seemingly
 interminable and tortuous day. While Hester and their children ate and waited, Art
 required several hours to retrieve their recreational vehicle from Disney property and
 collected his family at McDonald’s. They proceeded to another commercial campground
 where they tried to get some rest before returning to North Carolina the following day.
         69.      The search that led to Hester’s arrest was not even arguably a legally
 justified so-called “Terry Stop” based on reasonable suspicion like one involving a clear
 drug-related street crime in Miami. It was (supposedly) a “random” morning security
 check at an amusement park entrance imposed upon an obviously frail and struggling
 great-grandmother, who was accompanied by her ailing older husband and three
 children, including two pre-teens and a disabled adult daughter. Disney ought not have


 Burkhalter/Disney (Complaint / July 29, 2020)                                             Page 20
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 25 of 45 PageID 34




 stopped her in the first place, but when the Sheriff Department’s initial THC field test
 came back negative, governing law obligated defendants to end the encounter
 immediately, reunite Hester with her worried family, and permit plaintiffs to enter the
 Magic Kingdom without further incident.
         70.      But as plaintiffs’ co-counsel – Michele K. Rayner-Goolsby – so smartly
 observed during a media interview videotaped some days after the incidents at issue
 here, it seems that Disney and its uniformed law enforcement security personnel were
 determined to arrest someone – and they inexplicably focused on Hester, a vulnerable,
 unthreatening older woman with an elderly husband, a disabled adult daughter and two
 adopted pre-teen kids in tow. Simple common sense and common decency dictated
 that: (1) this law enforcement encounter ought never to have occurred at all; and (2) in
 any event, should have been terminated the moment a police-deployed field test
 indicated – correctly – that Hester’s CBD Oil contained zero THC, just as its label states.
 This was clearly an unjustified arrest in search of a crime, but only defendants behaved
 like criminals.
         71.      Furthermore, the first field test dispelled any otherwise “reasonable
 suspicion” that a crime had been committed, which might have justified a second test
 using precisely the same or similar technology – much less a felony narcotics arrest,
 separation from her anxious family, a public hand-cuffing before hundreds of gawking
 Disney patrons followed by transportation in a squad car to criminal booking and lock-
 up, where police strip-searched Hester before handing her over to corrections officers
 (i.e., jailers) who detained her until the following morning.
         72.      Plaintiffs expect discovery to reveal that: (1) the Sheriff’s Department
 made public only an incomplete and heavily edited version of the above-described body-
 camera video; (2) the unredacted video contains other relevant evidence, perhaps
 including more self-inculpatory statements by the Disney, RCID and Sheriff’s
 Department defendants, tending to support and amplify the allegations plaintiffs make
 against them here; and (3) other video sources exist, whether police-generated (the
 Sheriff’s Department has required all on-duty officers to wear body cameras since
 November 2015) or from Disney/RCID-controlled video systems, documenting the same
 incident from different perspectives, perhaps containing other self-inculpating
 admissions and behavior by defendants.


 Burkhalter/Disney (Complaint / July 29, 2020)                                               Page 21
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 26 of 45 PageID 35




         73.      They also expect expert testimony to demonstrate that defendants well
 knew, or certainly should have known, long before they encountered plaintiffs, that their
 THC field tests: (1) were unreliable and wholly unsuited to use in legitimate law
 enforcement settings; (2) were notoriously unable to distinguish between THC (a
 Controlled Substance under supreme federal law) and CBD (not a Controlled
 Substance); but that (3) the Sheriff’s Department continued to deploy those faulty,
 legally useless tests anyway, knowing full well that inaccurate results could place
 completely innocent civilians – like Hester – in potential criminal jeopardy by falsely
 indicating the presence of a Controlled Substance. Plaintiffs expect discovery to show
 that: (1) Florida law enforcement officials have arrested and even incarcerated other
 American citizens (predominantly low income and/or persons-of-color) on marijuana-
 related charges based squarely on THC “false positives” produced by the same defective
 tests; and (2) did so knowing that their protocols were faulty, inaccurate, and without
 legitimate evidentiary value. Those troubling implications, too, are for another day. But
 the historical record is clear and immutable.
         74.      To the extent any doubt existed on the subject, a peer-reviewed study
 published by the prestigious JOURNAL OF ANALYTICAL TOXICOLOGY, Vol. 36, Issue 1, pp. 61-65
 [ANDREWS AND PATTERSON]            January-February 2012 (“JAT”)– over seven years before
 the intolerable tortious episode that animates this lawsuit – made abundantly clear that,
 when analyzed by expert forensic chemists, trifluoroacetic anhydride acylation (TFAA)
 reagent field tests like those employed by the Sheriff’s Department here routinely failed
 to distinguish between illegal controlled psychoactive marijuana cannabinoids, like
 THC, and innocuous non-psychoactive therapeutic hemp-derived cannabinoids, like
 CBD. Rather, such tests frequently showed substantially identical chromatic-spectral
 results for both substances, thereby rendering them indistinguishable as an evidentiary
 matter — and, therefore, rendering the test result practically useless in Florida criminal
 legal proceedings. Hyperlink: https://academic.oup.com/jat/article/36/1/61/890089.
         75.      That same month, another respected scientific publication, the OPEN
 FORENSIC SCIENCE JOURNAL, Vol. 5, 4-8 [Kelly, Adanki, and Bagasra] 2012 (“OFSJ”)   revealed
 disqualifying defects in the other main field test most commonly used by law
 enforcement to detect THC – known as the Rapid Modified Duquénois-Levine Field Test
 – which in summary was found to falsely “detect” THC in common non-cannabis,


 Burkhalter/Disney (Complaint / July 29, 2020)                                           Page 22
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 27 of 45 PageID 36




 indisputably THC-free, plant species like patchouli (an herb related to mint), spearmint
 (another mint species), and eucalyptus oils. Hyperlink:
 https://benthamopen.com/contents/pdf/TOFORSJ/TOFORSJ-5-4.pdf.
         76.      Most notably, the OFSJ is generated by and designed for use within the
 law enforcement community. It’s published by the Law Enforcement Standards
 Laboratory under auspices of the National Standards Bureau (formed by Congress in
 1901 and widely considered the country’s most authoritative domestic scientific
 measurement and standards lab). Especially relevant here is that it assembles critical
 studies and data compiled by various law enforcement and criminal justice
 associations, which in turn provide information and commentary on law enforcement
 equipment standards developed for the National Institute of Law Enforcement and
 Criminal Justice of the Law Enforcement Assistance Administration, a body operated by
 the United States Justice Department.
         77.      This Journal is a trusted and commonly used reference source for virtually
 every competent federal, State and local law enforcement agency in America. It’s a
 veritable “Bible” of civilian law enforcement’s equipment-related best practices,
 informed by state-of-the-art intra-community research on the efficacy of its common
 protocols. The above-cited article warns that inaccurate results (false THC positives)
 produced by the Rapid Modified Duquénois-Levine Field Test are so common that: (1)
 its widespread use likely has led to many unwarranted marijuana arrests and
 convictions; and (2) in any event cannot be trusted to produce evidence “beyond a
 reasonable doubt” (as required in American criminal proceedings).
         78.      Plaintiffs expect discovery to reveal that defendants employed one or both
 of the above-described tests when evaluating Hester’s harmless industrial hemp-derived
 THC-free CBD oil. Notwithstanding widely-known, wholly disqualifying flaws in its
 field tests, the Sheriff’s Department continued to deploy them, which in this disgraceful,
 wholly avoidable, case precipitated a cascade of increasingly injurious tortious acts
 against Hester and her family. By their conduct, defendants transformed what Hester
 and Art had hoped – and had promised their children – would be a delightful journey to
 the “The Most Magical Place on Earth” into a costly, physically painful and emotionally
 wrenching horror show, which severely traumatized them all.



 Burkhalter/Disney (Complaint / July 29, 2020)                                           Page 23
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 28 of 45 PageID 37




         79.      Rather than a family vacation to look back upon fondly, Disney and its
 security operatives in the Sheriff’s Department treated plaintiffs to a fifteen-hour long
 emotional ordeal that included Burkhalter’s improper arrest and detention on baseless
 felony narcotics charges, while her ailing husband, disabled adult daughter and two pre-
 teen children watched and waited in horror, unable to understand the circumstances or
 to help her, uncertain of her fate and, therefore, uncertain of their own fates as well.
         80.      That ordeal in turn has become a living nightmare that Hester and her
 family have relived, and will continue to relive again and again throughout their lives,
 because Disney and its reckless functionaries made it so. Adding insult to injury, Disney
 took the gratuitous step of summarily ejecting Hester and her family from its facilities in
 perpetuity as “trespassers,” thereby cementing the defamatory stigma and unmerited
 humiliation precipitated by defendants’ disgraceful conduct.
         81.      Hester, who is partially disabled herself by severe chronic osteoarthritis,
 seeks $6 million in damages for personal injury she suffered at the defendants’ hands,
 together with $12 million in punitive damages. Her husband, Art, and their three
 children, whose close familial relationship to Hester and physical proximity to her
 unlawful man-handling by armed, uniformed law enforcement personnel doing Disney’s
 dirty work, seek $1 million each for the emotional distress they suffered witnessing and
 enduring the arrest, physical detention and suffering of their innocent, ailing matriarch
 together with $3 million punitive damages reflecting defendants’ outrageous conduct.
         82.      These infuriating events received considerable national, even some
 international, press attention – and rightfully so. Disney is an Globe-spanning multi-
 billion dollar entertainment and hospitality conglomerate, whose treatment of its guests
 commands public scrutiny. Its assets top 125 billion dollars ($125,000,000,000) in
 aggregate value. Given that Disney’s parks collectively receive on average over 150-
 million (150,000,000) visitors annually (over 20 million (20,000,000) to its sprawling
 RCID entertainment complex alone, it’s inexplicable that such a wealthy and
 sophisticated business empire failed: (1) to establish and train its security contractors to
 follow a coherent and legally current entrance gate security protocol; and (2) if Disney
 truly wanted to exclude illegal substances from its premises, to equip those contractors
 with accurate and reliable substance tests in order to avoid victimizing – as they did



 Burkhalter/Disney (Complaint / July 29, 2020)                                           Page 24
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 29 of 45 PageID 38




 here – innocent park patrons based on THC testing kits they knew or clearly should
 have known were inherently defective, both empirically and at law.
         83.      Its irresponsible indifference to the serious harm that could (and in this
 case did) befall innocent Disney patrons as a result, coupled with grossly negligent and
 legally reckless behavior by the Sheriff’s Department combined to inflict painful and
 lasting injury on plaintiffs, who wanted nothing more than to enjoy Disney’s famous
 entertainment facilities as a family. Instead of the “Most Magical Place on Earth,”
 Disney treated Hester to physical violation, torturing her family members with
 uncertainty and fear. Moreover, it’s never apologized or offered recompense.
         84.      Their reckless and intentional tortious conduct should deeply concern
 Disney’s management – not to mention its institutional and rank-and-file shareholders
 to whom the company’s public image is especially critical – and presents a broader
 public concern both for Orange County and to the law enforcement agencies whose
 personnel Disney retains or employs. To many Americans, Disney is synonymous with
 Florida and so plaintiffs’ ordeal reflects poorly on the Great Sunshine State, too.
 Rightfully so, it was an altogether appalling episode. It ought never have happened. But
 it did and the perpetrators must be held to account in damages.
         85.      Despite understandable public outcry at what Disney surely must
 understand by now was a wholly avoidable operational failure on its part, plaintiffs have
 received no apology or other acknowledgement of the wrongdoing that harmed them,
 much less an offer to compensate them for their enduring injuries. Consequently,
 plaintiffs have turned to the Florida Civil Courts and will plead their case to a jury;
 they’re eager to have whole truth known and expect complete success on the merits.
         86.      Even though both houses of Congress and our President directed that
 industrial hemp and its derivatives, including CBD oil, be removed from the Food and
 Drug Administration’s “Controlled Substances” list, thereby rendering it legal to
 possess, and expressly prohibited State law bans against its interstate transportation,
 defendants nonetheless arrested, detained, charged, strip searched and incarcerated
 Hester on the strength of a field drug test that: (1) on its first application indicated that
 no THC was present, as expressly stated on the bottle’s ingredient label; and (2) the
 Sheriff’s Department knew – and through Sheriff Mina himself – later acknowledged



 Burkhalter/Disney (Complaint / July 29, 2020)                                             Page 25
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 30 of 45 PageID 39




 was unreliable in distinguishing between hemp-derived (CBD) and marijuana-derived
 substances (THC).
         87.      Shortly after Burkhalter’s unlawful arrest and illegal detention, Sheriff
 Mina himself still falsely claimed that it “was a legal arrest,” but went on to acknowledge
 that “I think maybe looking back - maybe that should have been handled it in a different
 manner[,]” and further admitted on the record that “We do have field kits that test for
 THC but it seems like they’re not very reliable[.]” (emphasis supplied). He further
 stated that “Our priorities are more dangerous drugs,” and that “Moving forward we're
 probably going to have our deputies check with a supervisor or contact someone on their
 legal team before making a CBD arrest.” After defaming Hester by calling her felony
 narcotics arrest a “legal” one (which necessarily and falsely implies her possession of an
 illegal controlled substance) Sheriff Mina (apparently clueless to the irony) commented
 that he’d like his Department to have accurate field tests for illicit drugs.
 https://www.fox13news.com/news/sheriff-responds-to-cbd-oil-arrest-case.
 Unfortunately, Sheriff Mina’s grossly belated flash of lucidity on this critical law
 enforcement issue came only after his Deputies terrorized and brutalized Hester and her
 family. Perhaps Hester’s ordeal – and his lawsuit – will help to ensure that others don’t
 suffer the same ignominious fate.
         88.      Delighted as Hester was to serve as defendants’ whipping girl for an ill-
 conceived and ineptly executed Disney security policy, she much rather would have
 enjoyed the family vacation she and her husband saved for two years to purchase –
 defendants ensured that every hard-earned penny they spent purchased only pain and
 trauma. But Sheriff Mina’s admissions on this point don’t stand alone. Other culpable
 law enforcement officials acknowledged their reckless disregard of Hester’s rights.
         89.      Upon information and belief, neither the Orlando Police Department nor
 its Captain Carlos Torres was involved in Hester’s physical arrest or tortious
 maltreatment within the RCID. Nonetheless, Captain Torres inexplicably took it upon
 himself to comment publicly thereon despite having, upon information and belief, zero
 personal first-hand knowledge of the facts – in doing so, he called Hester a criminal,
 thereby defaming her again and perpetuating her victimization. He told the press that
 in “this particular case, the deputy encountered a substance that he knew to be illegal.
 He tested it and at that point, he developed probable cause to make the arrest[.]”


 Burkhalter/Disney (Complaint / July 29, 2020)                                           Page 26
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 31 of 45 PageID 40




 https://heavy.com/news/2019/05/hester-jordan-burkhalter/. (emphasis supplied).
 Frankly stated, that’s an illogical and demonstrably false, defamatory assertion and,
 given the source, looks and sounds strikingly like a failed effort to cover his law
 enforcement colleague’s (i.e., the Sheriff’s Department) backside.
         90.      As a threshold matter, if the deputy in question “knew” on sight that
 Hester’s CBD was an “illegal substance” he surely needn’t have deployed a THC field test
 at all – it’s circular reasoning to argue that a Deputy’s supposed “plain sight” knowledge
 of a substance’s alleged illegality warranted a test to confirm that knowledge and only
 thereby provide probable cause to arrest. If it’s the Captain’s unspoken contention that
 the arresting officer “knew” Hester’s hemp-oil contained illegal CBD, which in turn gave
 him probable cause to test for THC, the argument fails again. As a threshold matter, lest
 we forget, defendants purported to arrest Hester for hashish possession – not CBD
 possession – so the state of Florida law regarding CBD is arguably irrelevant to Hester’s
 claims. Furthermore, the first test deployed by the Deputy conclusively showed zero
 THC, which by definition makes Torres’s statement doubly false.
         91.      Clearly the law enforcement officers involved had no idea what they were
 doing in this deplorable encounter; they neither sought nor received coherent command
 guidance on how to proceed; even had they sought such guidance it appears that neither
 the Captain van de Water’s command nor Sheriff’s Department more generally was
 equipped to provide it, and their inexcusable ignorance on the subject precipitated
 Hester’s 15-hour long victimization.
         92.      Second, even assuming the packaging or appearance of the CBD gave the
 deputy “reasonable suspicion” on which to investigate further and/or probable cause for
 a seizure and/or testing of Hester’s CBD, that probable cause “went up in smoke” the
 moment his chosen first field test yielded no THC. As quoted above, audio
 accompanying live video footage of the incident proves beyond doubt that a first police
 test of the CBD Oil showed zero THC; the arresting officer audibly states precisely that
 and affirmatively declares Hester’s possession of it legal.
         93.      Once their chosen THC field test yielded a negative result and a deputy
 expressly declared it legal for Burkhalter to possess her CBD, no Constitutionally
 legitimate basis existed to hold Hester and/or to justify a second test, much less Hester’s
 arrest and public humiliation, culminating in her lengthy detention, including felony


 Burkhalter/Disney (Complaint / July 29, 2020)                                            Page 27
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 32 of 45 PageID 41




 criminal processing, a degrading, wholly unwarranted, strip and body cavity search.
 The actions of the Sheriff’s Department against this innocent American great
 grandmother were willfully ignorant, unwarranted on the facts, and executed in a
 reckless and grossly negligent manner as contemplated in the Florida Statutes, Section
 768.72(2)(a), which warrants punitive damages against every defendant.
         94.      Defendants punctuated Hester’s nightmare by making her strip naked for
 a body cavity search before law enforcement officers. Again, Hester was 69 and in
 chronic arthritic pain when this disgraceful battery occurred. Her terror and
 humiliation were only compounded by the knowledge that her husband – Arthur –
 suffered from chronic heart disease, Type One Diabetes and hypertension, and that her
 predicament was causing him to become dangerously distressed and symptomatic.
         95.      As Hester was being arrested, detained and undergoing a humiliating body
 cavity search, she worried – understandably – that her circumstances might cause Art to
 suffer a potentially debilitating or even fatal cardiac episode. This emotionally
 wrenching concern about her ailing husband merely exacerbated Hester’s terror and
 compounded the injuries inflicted upon her by the defendants. When they were finally
 permitted to speak by phone during Hester’s criminal processing at the Orange County
 Sheriff’s Disney-dedicated command station, Art was so distraught that he wept,
 justifiably and understandably, at his dear wife’s dreadful predicament. Disney and its
 security operatives had rendered Hester’s loving husband powerless to help her. The
 terror they instilled in him was deeply damaging and wholly unnecessary, which renders
 it legally intentional. It was unvarnished cruelty. We expect that any police-generated
 recording of that heart-rendering episode was quickly destroyed by the Sheriff’s
 Department or met the same fate pursuant to a pre-existing record retention policy.
         96.      These profoundly troubling circumstances mattered not in the least to
 Disney and its operatives in the Sheriff’s Department. They made no accommodation
 whatsoever for Art despite his ailments, for Hester’s terrified disabled adult daughter,
 Brandy, or Hester’s adopted pre-teen children, Airah and Gabrielle. All were left to
 wonder what had happened to Hester and were tortured by uncertainty for over 15
 hours before she was finally released on a $2,000 bond at midnight the following
 morning and ejected onto an unfamiliar street in midnight darkness. Such despicable
 behavior cannot stand – defendants acted in a manner antithetical to public order,


 Burkhalter/Disney (Complaint / July 29, 2020)                                        Page 28
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 33 of 45 PageID 42




 utterly contemptuous of Hester’s Constitutionally protected civil rights, in flagrant
 breach of the duties owed to every plaintiff as a Disney business invitee, and severely
 harmful to the victims. Disney may fancy itself a sovereign Kingdom, but it lies within
 the United States, where such heedless emotional brutality remains illegal and
 punishable in damages.
         97.      In the same vein, plaintiffs find it shockingly callous – not to mention
 duplicitous – that a fabulously wealthy company, which built its worldwide brand over
 nearly a century in which Disney curated a uniquely American popular culture (raking-
 in hundreds-of-billions in the process) in no small part by presenting itself as a model of
 our treasured American cultural and moral sensibilities, would dismiss this deeply
 distressing episode as nothing more than “a law enforcement matter.” Instead, Disney
 and its fellow defendants acted against Hester not only without a sound legal basis, but
 did so within defendant Chapek’s carefully-curated “guest-centric,” ostensibly family-
 oriented theme park where Disney’s reckless functionaries only magnified its rank
 hypocrisy and moral bankruptcy. This is not a “Mister Toad’s Wild Ride slip-and-fall
 case” – it is a matter that demands thoughtful self-examination and genuine
 institutional reckonings as among these defendants. While their ignorance and
 ineptitude continue unremediated, other innocent Disney patrons remain vulnerable to
 the same maltreatment that plaintiffs suffered at their hands. This is among the
 principal reasons that significant punitive damages are so appropriate here – to deter
 future tortious conduct and motivate remedial behavior, while sending a broader
 message that such conduct is intolerable in a civilized society.
         98.      Disney revealed itself here as not just another cold-blooded corporate
 behemoth; it’s one that carefully targets American families (most especially minor
 children) as entertainment content and proprietary theme-product consumers, but –
 when those customers suffer at its hands – displays cold-hearted disinterest when its
 reckless behavior visits devastating repercussions on innocent Americans credulous and
 enough to trust that Disney would conduct business in keeping with its own professed
 “American” values. Plaintiffs suppose it shouldn’t surprise that in the Magic Kingdom,
 profits and political expediency outweigh morality and common decency every time,
 because Disney clearly values gold over the Golden Rule. It’s difficult to imagine a
 scenario more anathema to Disney’s expressed moral values than the unlawful arrest


 Burkhalter/Disney (Complaint / July 29, 2020)                                           Page 29
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 34 of 45 PageID 43




 and public humiliation, armed detention and strip search, and charging as a narcotics
 felon of an arthritic great-grandmother over a legal, medically therapeutic product
 widely available throughout this jurisdiction.
         99.      The Sheriff’s Department and Orange County officials presumably think
 that by dropping the charges against Hester as “unsuited to prosecution” they’ve
 immunized themselves against liability for terrorizing her and her family. Plaintiffs
 would very much like to know what post-event change-in-circumstance abruptly
 transformed Hester’s allegedly felonious drug-related crime, which supposedly
 warranted her arrest, detention, physical assault and public humiliation, unworthy of
 prosecution. Plaintiffs respectfully submit that by “unsuited to prosecution,” the
 District Attorney’s Office and Sheriff’s Department have implicitly acknowledged that
 Hester’s alleged “crime” was unworthy of arrest in the first instance, without foundation
 in law or fact. But their desperate back-peddling came too late.
         100.     As noted above, Sheriff Mina later acknowledged in press interviews that
 his office had changed its policies in handling CBD-related police encounters, but only
 after Hester formally announced her intention to bring this lawsuit. Even if the Sheriff’s
 Department’s post-event policy changes constitute “subsequent remedial measures” as
 contemplated under 90.407 of the Florida Evidence Code, they remain admissible
 against defendants to prove: (1) defendants controlled the procedures and protocols
 pursuant to which Hester was arrested and emotionally brutalized; and (2) appropriate
 procedures and precautionary measures easily could have – and should have – been put
 in place years ago, which would have prevented the entire tortious episode.
         101.     In the same vein, it’s important to note that throughout the relevant
 period, CBD was a primary and very public subject of the State’s highest elected
 legislative bodies. Notably, on March 9, 2019 the Florida Senate unanimously passed a
 bill that would modify the state’s hemp licensing program to ensure unrestricted CBD
 retail sales could continue Statewide. The same legislation passed by supermajority in
 the Florida House on March 11, 2019 – over a month before Hester’s family arrived in
 the State. Defendants surely knew these facts and understood that our Governor had
 expressed an intention to sign the legislation into State law. Hyperlink:
 https://www.flsenate.gov/Session/Bill/2020/1876/?Tab=VoteHistory.



 Burkhalter/Disney (Complaint / July 29, 2020)                                            Page 30
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 35 of 45 PageID 44




         102.     Moreover, given CBD’s well-known and absolutely obvious ubiquity
 throughout Florida and then-existing state-of-flux in State law on the subject – on
 which defendants surely will depend in mounting a futile legal defense here – it’s all the
 more reckless that they failed: (1) to make appropriate changes to their procedures and
 protocols in dealing with CBD-related police encounters long before Hester and her
 family reached Florida; and (2) to alert the general public and out-of-State visitors about
 Florida’s refusal to respect federal law pertaining to CBD and its emerging new hemp
 laws. Instead, these same government authorities wanted it both ways: They wanted to
 foster a robust CBD market, while retaining power to punish its participants at will.
 They allowed a vigorous and rapidly growing market in CBD-infused products to thrive
 in their jurisdiction in the years before Hester’s ill-fated trip, while doing nothing
 whatsoever to educate their staffs about the resulting legal double standard and/or its
 knock-on effects when the Sheriff’s Department arbitrarily decided to “enforce the law”
 against an unsuspecting participant in the very market its deputies fostered, even
 defended in their capacities as local law enforcement. As explained above, defendants
 increased the likelihood that their institutional failures would harm innocent civilians
 by deploying technically inaccurate and legally useless THC detection tests. Hester, her
 husband and their children, were victimized when defendants’ collective incompetence
 and willful ignorance intersected in an otherwise routine random bag security check.
         103.     This honorable Court should disregard any such “CBD illegality” defense
 as nothing more than substance-free post hoc rationalization for a disgraceful tortious
 episode precipitated by selective prosecution and willful ignorance. Once again, lest we
 forget, defendants purported to arrest Hester for hashish possession – not CBD
 possession – so the state of Florida law regarding CBD is arguably irrelevant to Hester’s
 claims. But even if it’s relevant, a jury could reasonably conclude that defendants were
 more interested in maximizing local CBD sales and corporate income tax collections
 therefrom than in enforcing laws that might curtail them.
         104.     We expect discovery to reveal that: (1) defendants well understood these
 facts; and (2) did nothing to regulate or even monitor CBD-related consumer
 transactions in their jurisdiction; and which (3) leads to the inescapable conclusion that
 they took such a laissez faire approach, because CBD sales generated sales tax collection
 on which public law enforcement budgets depend, including the Sheriff’s Department.


 Burkhalter/Disney (Complaint / July 29, 2020)                                            Page 31
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 36 of 45 PageID 45




 As noted above, CBD sales in Florida accounted for over a quarter of our entire nation’s
 $1 billion in CBD sales in 2019 at approximately $291,000,000, on which Florida
 collected no less than 17.5 million dollars ($17,500,000) in sales taxes in that fiscal year.
         105.     Upon information and belief, those Sheriff’s Department employees who
 participated in the tortious conduct described above, functioned legally as Disney’s
 employees and/or otherwise acted as its agents (with actual or apparent legal authority)
 when they assaulted, falsely imprisoned, physically abused, terrorized and defamed
 Hester. Their actions are legally attributable to Disney and the RCID, who authorized
 them to conduct security operations on Disney property. Disney’s retort in various print
 media that Hester’s abuse was just “a police matter” doesn’t immunize it from liability.
 Quite the contrary, it merely confirms that Disney: (1) authorized the Sheriff’s
 Department to act in its behalf; and (2) is utterly indifferent to the harm its policies and
 practices visited upon innocent park patrons. Punting to its authorized agents merely
 highlights Disney’s direct culpability as their most influential principal.
         106.     As noted above, Disney’s collective corporate operations are valued at over
 125 billion dollars ($125,000,000,000). Plaintiffs and their counsel find it inexcusable
 that a company with such unfathomably vast resources failed so catastrophically to: (1)
 develop a legally current security protocol in a jurisdiction where CBD-infused products
 were obviously ubiquitous and had been for several years; and (2) ensure that its
 security personnel were properly trained to implement that protocol in order to prevent
 precisely such destructive tortious episodes. Although Disney functions in many
 respects as a quasi-sovereign city-state within Florida, its special status doesn’t render it
 immune to this jurisdiction’s otherwise applicable statutory and common law.
 Furthermore, plaintiffs reserve their right to assert additional claims based on the civil
 rights violations they endured at Disney’s hands.
         107.     This shocking case presents, yet again, a disturbing example of blindly
 predatory capitalism gone wrong – a vast commercial enterprise so detached from its
 humble customers, so complex and myopically profit-focused that it severely injured
 them, rather than spending a little time behaving respectfully toward the average
 Americans whose hard-earned dollars made Disney so fabulously wealthy. The time has
 come to send Disney a stern message: the American People, their legal rights and
 personal dignity, are more important than its corporate balance sheet.


 Burkhalter/Disney (Complaint / July 29, 2020)                                          Page 32
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 37 of 45 PageID 46




         108.     Disney reportedly spends over $50,000 each and every night on a self-
 celebratory fireworks show lasting 18-20 minutes. Hester respectfully suggests that
 training its security personnel properly would have cost far less; notably, the aggregate
 compensatory damages she and her traumatized family members seek herein amount to
 less than what Disney spends on self-adulating pyrotechnics in just four months.

         E. ENUMERATED CLAIMS:

                      FIRST CAUSE OF ACTION AGAINST DEFENDANTS
                      DISNEY, RCID, and THE SHERIFF’S DEPARTMENT

                              (Hester Burkhalter / assault and battery)
         109.     Plaintiffs incorporate herein by reference all allegations set forth above as
 though they had been restated and realleged here in full.
         110.     Disney and its security contactors, including those employed by the
 Sheriff’s Department, assaulted Hester every time they threatened to touch her person
 without her permission or adequate legal cause to restrain her.
         111.     Each such assault matured into a tortious battery when Disney and its
 security contactors actually touched Hester, which occurred dozens of times during the
 more than fifteen hours Hester spent in the unlawful custody of the Sheriff’s
 Department, including but not limited to her arrest, restraint and hand-cuffing, her
 placement into a police vehicle, processing and finger-printing, detention and associated
 body cavity search.
         112.     Each assault was intentional, involved physical force, and created in
 Hester a reasonable fear that she was in imminent peril of a battery.
         113.     Each such assault matured into an intentional infliction of a harmful and
 offensive physical contact on Hester’s person (i.e., a battery) in connection with each
 assault described above.
         114.     Hester demands a judgment awarding her $6 million in compensatory
 damages and $12 million in punitive damages against defendants, jointly and severally.
 Plaintiffs will demonstrate by clear and convincing evidence that defendants committed
 intentional misconduct and/or conduct that constitutes “gross negligence” as
 contemplated in Sections 768.72(a) and (b), respectively.



 Burkhalter/Disney (Complaint / July 29, 2020)                                            Page 33
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 38 of 45 PageID 47




                     SECOND CAUSE OF ACTION AGAINST DEFENDANTS
                      DISNEY, RCID, and THE SHERIFF’S DEPARTMENT

                       (Hester Burkhalter / false arrest and imprisonment)
         115.     Plaintiffs incorporate by herein reference all allegations set forth above as
 though they had been restated and realleged here in full.
         116.     Disney and its security operatives intentionally detained Hester Burkhalter
 unlawfully and against her will.
         117.     The procedures by which Disney and its security personnel detained her
 were unreasonable and unwarranted by the circumstances.
         118.     Even assuming her arrest was proper, Hester was improperly detained
 thereafter and thereby falsely imprisoned.
         119.     Hester was injured by her false arrest and imprisonment.
         120.     Hester demands a judgment awarding her $6 million in compensatory
 damages and $12 million in punitive damages against defendants, jointly and severally.
 Plaintiffs will demonstrate by clear and convincing evidence that defendants committed
 intentional misconduct and/or conduct that constitutes “gross negligence” as
 contemplated in Sections 768.72(a) and (b), respectively.

                   THIRD CAUSE OF ACTION AGAINST ALL DEFENDANTS
                          (Hester Burkhalter / defamation by implication)
         121.     Plaintiffs incorporate herein by reference all allegations set forth above as
 though they had been restated and realleged here in full.
         122.     Her public arrest and detention before other park patrons; her criminal
 processing and detention in the presence of others; Disney’s imposition of a park ban
 and trespass charge against Hester and family; the failure by defendants to correct
 public misapprehension by apologizing combined to constitute defamation by
 implication.
         123.     Their conduct tended to harm Hester’s reputation in a manner that
 lowered the public’s estimation of her in the community and deterred third persons
 from associating or dealing with her.
         124.     Hester requested an apology within days of the incident, but defendants
 elected to exacerbate her injuries by: (1) remaining silent and thereby promoting the


 Burkhalter/Disney (Complaint / July 29, 2020)                                            Page 34
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 39 of 45 PageID 48




 public misapprehension that she was a narcotics felon; and (2) repeatedly reiterating in
 the print media and elsewhere that her arrest was proper.
         125.     Hester demands a judgment awarding her $6 million in compensatory
 damages and $12 million in punitive damages against defendants, jointly and severally.
 Plaintiffs will demonstrate by clear and convincing evidence that defendants committed
 intentional misconduct and/or conduct that constitutes “gross negligence” as
 contemplated in Sections 768.72(a) and (b), respectively.

                    FOURTH CAUSE OF ACTION AGAINST DEFENDANTS
                     DISNEY, RCID, and THE SHERIFF’S DEPARTMENT

                   (All plaintiffs / intentional infliction of emotional distress)
         44.      Plaintiffs incorporate by reference hereat all allegations set forth above as
 though they had been restated and realleged here in full.
         45.      The offending conduct committed by Disney and it security operatives was
 intentional and reckless in that they knew or certainly should have known that it would
 cause Hester Burkhalter and her family members to suffer emotional distress as a result.
         46.      Taking all circumstances into consideration, their conduct was outrageous
 in that it exceeded the bounds of common decency and should be considered intolerable
 in a civilized society.
         47.      Their outrageous conduct caused all plaintiffs to suffer emotional distress.
         48.      The emotional distress suffered by the plaintiffs was severe.
         49.      Hester demands a judgment awarding her $6 million in compensatory
 damages and $12 million in punitive damages against defendants, jointly and severally.
 Plaintiffs will demonstrate by clear and convincing evidence that defendants committed
 intentional misconduct and/or conduct that constitutes “gross negligence” as
 contemplated in Florida Statutes, Sections 768.72(a) and (b), respectively.
         50.      The remaining plaintiffs demand a judgment awarding them $1 million
 each in compensatory damages and $3 million each in punitive damages against
 defendants, jointly and severally. Plaintiffs will demonstrate by clear and convincing
 evidence that defendants committed intentional misconduct and/or conduct that
 constitutes “gross negligence” as contemplated in Sections 768.72(a) and (b),
 respectively.


 Burkhalter/Disney (Complaint / July 29, 2020)                                            Page 35
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 40 of 45 PageID 49




                      FIFTH CAUSE OF ACTION AGAINST DEFENDANTS
                      DISNEY, RCID, and THE SHERIFF’S DEPARTMENT

                            (Hester Burkhalter / malicious prosecution)
         51.      Plaintiffs incorporate by reference hereat all allegations set forth above as
 though they had been restated and realleged here in full.
         52.      Defendants commenced an original criminal proceeding against Hester
 Burkhalter by arresting her, detaining her, and filing felony narcotics charges against
 her in Orange County (the “Burkhalter Criminal Proceeding”).
         53.      The above-named defendants herein intentionally caused commencement
 of the Burkhalter Criminal proceeding.
         54.      The decision of the Orange County District Attorney to dismiss those
 charges as “unsuited to prosecution” constituted a bona fide termination thereof in
 Burkhalter’s favor.
         55.      No probable cause existed to commence the Burkhalter Criminal
 Proceeding.
         56.      Defendants acted with actual or constructive (legal) malice in commencing
 the Burkhalter Criminal Proceeding. Upon information and belief, defendants never
 intended to prosecute Hester, but put her through the disgraceful horror show detailed
 above to create the false impression that they were actively policing Disney’s gates.
         57.      Hester Burkhalter suffered personal injury as a result of the Burkhalter
 Criminal Proceeding.
         58.      Hester demands a judgment awarding her $6 million in compensatory
 damages and $12 million in punitive damages against defendants, jointly and severally.
 Plaintiffs will demonstrate by clear and convincing evidence that defendants committed
 intentional misconduct and/or conduct that constitutes “gross negligence” as
 contemplated in Sections 768.72(a) and (b), respectively.

                      SIXTH CAUSE OF ACTION AGAINST DEFENDANTS
                      DISNEY, RCID, and THE SHERIFF’S DEPARTMENT

                                        (all plaintiffs / negligence)




 Burkhalter/Disney (Complaint / July 29, 2020)                                            Page 36
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 41 of 45 PageID 50




         44.      Plaintiffs incorporate by reference hereat all allegations set forth above as
 though they had been restated and realleged here in full.
         45.      As the landowner and business operator on the subject premises, Disney
 owed a non-delegable duty to the plaintiffs, as its business invitees, to provide them with
 reasonably safe premises, including reasonable protection against intentionally
 injurious conduct committed by third parties.
         46.      Disney could retain, as it did, an independent contractor to provide the
 required security for its guests, but it was nonetheless vicariously responsible for
 any negligence or other wrongdoing by its contractor(s) in providing such services based
 on the non-delegable nature of its landowner’s duty under governing law.
         47.      The tortious behavior in which Disney and its security operatives engaged
 was – at the very least – grossly negligent. The absence of a coherent and legally current
 security protocol wasn’t merely a tortious failure on the part of the Sheriff’s Department,
 but a failure on Disney’s part as well. Its non-delegable duty-of-care to its business
 invitees – like plaintiffs – makes Disney a primary tortfeasor under a “business invitee”
 negligence analysis.

                    SEVENTH CAUSE OF ACTION AGAINST DEFENDANTS
                      DISNEY, RCID, and THE SHERIFF’S DEPARTMENT

                                (Hester Burkhalter / negligent hiring)
         48.      Plaintiffs incorporate by reference hereat all allegations set forth above as
 though they had been restated and realleged here in full.
         49.      Disney was require by law to conduct an appropriate investigation of the
 personnel it retained to enforce security protocols at its entertainment facilities.
         50.      Disney failed to conduct an appropriate investigation of the Orlando Police
 Department and Orange County Sheriff’s Department employees whom it hired to
 conduct security at its facilities in Orange County, Florida.
         51.      An appropriate investigation would have revealed that: (1) Orlando Police
 officers and Orange County Sheriff’s Department deputies were unsuited to the
 particular duties that Disney hired them to perform.




 Burkhalter/Disney (Complaint / July 29, 2020)                                            Page 37
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 42 of 45 PageID 51




         52.      Under the circumstances, Disney acted unreasonably in hiring said police
 officers and Sheriff’s deputies in light of the information it knew or that would have
 been revealed by an appropriate investigation.
         53.      Among other things, an appropriate investigation would have revealed to
 Disney that: (1) the police officers and Sheriff’s deputies it ultimately hired lacked
 appropriate training or investigative protocols to conduct competent and legally
 inoffensive evaluations of incoming Disney patrons; (2) appropriate topic-specific
 training was necessary to ensure the accurate and even-handed application of the law to
 park patrons; and (3) the Sheriff’s Department, Disney’s authorized agent in park
 security matters, knowingly employing defective and inaccurate narcotics testing
 equipment to search patrons at its entrance gates.

                     EIGHTH CAUSE OF ACTION AGAINST DEFENDANTS
                      DISNEY, RCID, and THE SHERIFF’S DEPARTMENT

               (children and husband / negligent infliction of emotional distress)
         54.      Plaintiffs incorporate by reference hereat all allegations set forth above as
 though they had been restated and realleged here in full.
         55.      By virtue of their direct familial relationship to the first-named plaintiff,
 Hester, and their physical proximity to her during the above-described events, each of
 these claimants suffered a discernable physical injury caused by psychological trauma
 attributable to witnessing the tortious abuse heaped by defendants on Hester.
         56.      Each of these claimants was involved in the underlying events by virtue of
 their direct familial relationship to Hester and their physical proximity to her during the
 tortious episodes detailed elsewhere in this Complaint.
         57.      Plaintiffs demand a judgment awarding them $1 million each in
 compensatory damages and $3 million each in punitive damages against defendants,
 jointly and severally. Plaintiffs will demonstrate by clear and convincing evidence that
 defendants committed intentional misconduct and/or conduct that constitutes “gross
 negligence” as contemplated in Sections 768.72(a) and (b), respectively.
 Dated: July 22, 2020 at
        Tallahassee, Florida




 Burkhalter/Disney (Complaint / July 29, 2020)                                             Page 38
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 43 of 45 PageID 52




         PRAYER FOR RELIEF:

         WHEREFORE, the plaintiffs respectfully request judgment against the various
 defendants, jointly and severally, as follows:
         A.       On the First Cause of Action, asserted against the named defendants
 jointly and severally, and sounding in assault and battery, Hester Burkhalter requests a
 money judgment in an amount to be determined at trial, but in no event less than $6
 million in compensatory damages and $12 million in punitive damages;
         B.       On the Second Cause of Action, asserted against the named defendants
 jointly and severally, and sounding in false arrest and imprisonment, Hester Burkhalter
 requests a money judgment in an amount to be determined at trial, but in no event less
 than $6 million in compensatory damages and $12 million in punitive damages;
         C.       On the Third Cause of Action, asserted against the named defendants
 jointly and severally, and sounding in defamation by implication, Hester Burkhalter
 requests a money judgment in an amount to be determined at trial, but in no event less
 than $6 million in compensatory damages and $12 million in punitive damages;
         D.       On the Fourth Cause of Action, asserted against the named defendants
 jointly and severally, and sounding in intentional infliction of emotional distress, Hester
 Burkhalter requests a money judgment in an amount to be determined at trial, but in no
 event less than $6 million in compensatory damages and $12 million in punitive
 damages;
         E.       Also on the Fourth Cause of Action, asserted against the named
 defendants jointly and severally, and sounding in intentional infliction of emotional
 distress, Arthur Burkhalter, Brandy, Airah, and Gabriel Burkhalter each requests a
 money judgment in an amount to be determined at trial, but in no event less than $1
 million in compensatory damages each and $3 million in punitive damages each;
         F.       On the Fifth Cause of Action, asserted against the named defendants
 jointly and severally, and sounding in Malicious prosecution, Hester Burkhalter requests
 a money judgment in an amount to be determined at trial, but in no event less than $6
 million in compensatory damages and $12 million in punitive damages;
         G.       On the Sixth Cause of Action, asserted against the named defendants
 jointly and severally, and sounding in negligent hiring, Hester Burkhalter requests a



 Burkhalter/Disney (Complaint / July 29, 2020)                                          Page 39
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 44 of 45 PageID 53




 money judgment in an amount to be determined at trial, but in no event less than $6
 million in compensatory damages and $12 million in punitive damages;
         H.       On the Seventh Cause of Action, asserted against the named defendants
 jointly and severally, and sounding in negligence, Hester Burkhalter requests a money
 judgment in an amount to be determined at trial, but in no event less than $6 million in
 compensatory damages and $12 million in punitive damages;
         I.       Also on the Seventh Cause of Action, asserted against the named
 defendants jointly and severally, and sounding in negligence, Arthur Burkhalter,
 Brandy, Airah, and Gabriel Burkhalter each requests a money judgment in an amount to
 be determined at trial, but in no event less than $1 million in compensatory damages
 each and $3 million in punitive damages;
         J.       On the Eighth Cause of Action, asserted against the named defendants
 jointly and severally, and sounding in negligent infliction of emotional distress, Arthur
 Burkhalter, Brandy, Airah, and Gabriel Burkhalter each requests a money judgment in
 an amount to be determined at trial, but in no event less than $1 million in
 compensatory damages each and $3 million in punitive damages each;
         K.       Whatever additional and/or different relief the Court deems appropriate
 on the evidence presented.




 Burkhalter/Disney (Complaint / July 29, 2020)                                        Page 40
Case 6:20-cv-01596-CEM-LRH Document 1-1 Filed 08/31/20 Page 45 of 45 PageID 54




           Respectfully submitted by:


           Ben Crump PLLC                                                 Civil Liberty Law Firm
           Chief Counsel to plaintiffs                                    Co-counsel to plaintiffs


 By:       _/s/ Benjamin L. Crump___                                  By: /s/Michelle K. Rayner
           Benjamin Crump, Esq.                                          Michelle K. Rayner-Goolsby
           Scott Carruthers, Esq.                                        1802 North Belcher, Suite 100
           122 South Calhoun Street                                      Clearwater, Florida 33765
           Tallahassee, Florida 32301                                    (727) 754-4002
           (850) 224-2020


           Cohen & Marderosian

 By:       _/s/Mark D. Marderosian_
           Mark D. Marderosian*
           Stephen L. Cohen
           One Pennsylvania Plaza, Suite 1680
           New York, New York 10119
           (212) 564-1106

       •   Mr. Marderosian has been admitted to practice in New York State and its federal courts since 1990 and in
           Washington D.C. since 1996. He is not admitted to practice in Florida, but will seek admission Pro Hac Vice
           on motion pursuant to Rule 2.510 of the Florida Rules of Judicial Administration exclusively for purposes of
           this action. He thanks the Court in advance for its consideration of his Rule 2.510 application.




 Burkhalter/Disney (Complaint / July 29, 2020)                                                                  Page 41
